Case 2:20-cv-00501-JES-MRM Document 36 Filed 07/23/21 Page 1 of 3 PageID 112



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

THERESA DUFFEY,
individually, and on behalf
of all others similarly
situated,

           Plaintiff,

v.                                 Case No:    2:20-cv-501-JES-MRM

SURFSIDE COFFEE COMPANY,
LLC, a foreign limited
liability company and
CHRISTOPHER MELLGREN,
individually,

           Defendants.


                            OPINION AND ORDER

      This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #35), filed

July 6, 2021, recommending that the parties' Joint Motion for

Judicial Approval of the Parties' Settlement Agreement, and for

Dismissal With Prejudice (Doc. #34) be denied without prejudice.

No objections have been filed and the time to do so has expired.

      After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.             28 U.S.C. §

636(b)(1);    Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).           In the absence of specific

objections, there is no requirement that a district judge review
Case 2:20-cv-00501-JES-MRM Document 36 Filed 07/23/21 Page 2 of 3 PageID 113



factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.                     28 U.S.C. §

636(b)(1).      The district judge reviews legal conclusions de novo,

even in the absence of an objection.                     See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

      After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

      Accordingly, it is now

      ORDERED:

      1.     The    Report   and    Recommendation       (Doc.   #35)    is   hereby

adopted and the findings incorporated herein.

      2.     The parties' Joint Motion for Judicial Approval of the

Parties' Settlement Agreement, and for Dismissal With Prejudice

(Doc. #34) is DENIED without prejudice to electing one of the

following options on or before August 30, 2021:

      A. File      an   amended    joint   motion   to   approve   a     settlement

           agreement that adequately addresses the issues identified

           in the Report and Recommendation and file a fully executed

           settlement agreement that is binding on relevant parties

           if approved by the Court; or



                                       - 2 -
Case 2:20-cv-00501-JES-MRM Document 36 Filed 07/23/21 Page 3 of 3 PageID 114



      B. File a notice of their intent to litigate this action so

         that this case may be reset for a Preliminary Pretrial

         Conference.

      DONE and ORDERED at Fort Myers, Florida, this            23rd     day

of July 2021.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                   - 3 -
